DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Park [KR20180123908A] in view of Monchizuki et al [US 2008/0007961 A1] does not teach or discloses “the boundary corresponds to an edge of the obstacle, and the illuminance setting unit performs one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low-brightness edge portion.” (page 5-9).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Newly prior art Galbas [US 2013/0058116 A1] is recited below
(Paragraph [0081 & 0066]) difference between a high-brightness edge portion (Fig. 4e, 6a-c and 8a-b, P2) and a low-brightness edge portion (Fig. 4e, 6a-c and 8a-b,  P3) along a boundary (Fig. 4e, 6a-c and 8a-b,  P2) between the high-brightness area (Fig. 4e, 6a-c and 8a-b, P1 and P2 & Paragraph [0062 & 0049]) and the low-brightness area (Fig. 4e, 6a-c and 8a-b,  P4), thereby enhancing the boundary (Fig. 4e, 6a-c and 8a-b,  P2). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (the boundary)]
    PNG
    media_image1.png
    255
    490
    media_image1.png
    Greyscale

Galbas discloses An obstacle (Fig. 1-2b, 190) of the driver’s vehicle (Fig. 1), wherein the high-brightness area (Fig. 2a-b, 210 and 220) is formed as a result of the light of the light source unit (Fig. 1, 180) being reflected by an obstacle (Fig. 1-2b, 190), and the low- brightness area (Fig. 2a-b, 210 and 220) is formed by the background of the obstacle (Fig. 1-2b, 190).the boundary corresponds to an edge of the obstacle (Fig. 1-2b, 190), and the illuminance setting unit (Fig. 1, 170 & Paragraph [0045]) performs one of a process of setting the illuminance value (Paragraph [0055]) so that a brightness of the high-brightness edge portion (Fig. 2b, 210) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is higher (Paragraph [0048] “The light waves are formed by successive subareas 210 of illumination pattern 190 having a higher brightness level”) than a brightness of a high-brightness inward area (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) in the (Fig. 1-2b, 190) than the high-brightness edge portion (Fig. 2b, 210), and a process of setting (Fig. 1, 170 & Paragraph [0045]) the illuminance value (Paragraph [0055]) so that a brightness of the low-brightness edge portion (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is lower (Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) than a brightness of a low-brightness inward area (Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”) in the low-brightness area more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the low-brightness edge portion (Fig. 2b, 220).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park [KR20180123908A] in view of Monchizuki et al [US 2008/0007961 A1] and further in view of Galbas [US 2013/0058116 A1].
In regards to claim 1. Park in view of Monchizuki discloses vehicle lamp system comprising: 
an imaging unit (Fig. 2, 110 and Fig. 10, 1000 & Paragraph [0235-249]) that images a scene in front of a driver's vehicle (Fig. 2, 100); 
a brightness analyzer (Fig. 2, 170) that detects (Fig. 2, 120) a brightness of each of a plurality of individual areas (Fig. 6, 610) arranged in front of the driver's vehicle (Fig. 2, 100), based on information obtained from the imaging unit (Fig. 2, 110 and Fig. 10, 1000 & Paragraph [0235-249] and Fig. 2, 120 & Paragraph [0039]); 
an illuminance setting unit (Fig. 2, 170 & Paragraph [0071]) that defines an illuminance value of light to illuminate (Paragraph [0181]) each individual area (Fig. 6, 610), based on a detection result of the brightness analyzer (Paragraph [0181]); 
a light source unit (Fig. 2, 160) capable of adjusting an illuminance of light to illuminate each of the plurality of individual areas independently (Paragraph [0197-198]); and 
a light source controller (Fig. 2, 170 & Paragraph [0283) that controls the light source unit (Fig. 2, 160) based on the illuminance value defined by the illuminance setting unit (Fig. 2, 170 & Paragraph [0071 & 0060-63]), 
wherein the illuminance setting unit (Fig. 2, 170 and 120 & Paragraph [0071]) detects a high-brightness area and a low-brightness area (Fig. 7-8, 700-810) adjacent to each other based on the detection result of the brightness analyzer (Fig. 2, 170) and 
Park does not specify sets the illuminance value to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary. 
Monchizuki discloses sets the illuminance value to increase a brightness (Paragraph [0081 & 0066]) difference between a high-brightness edge portion (Fig. 4e, 6a-c and 8a-b, P2) and a low-brightness edge portion (Fig. 4e, 6a-c and 8a-b,  P3) along a boundary (Fig. 4e, 6a-c and 8a-b,  P2) between the high-brightness area (Fig. 4e, 6a-c and 8a-b, P1 and P2 & Paragraph [0062 & 0049]) and the low-brightness area (Fig. 4e, 6a-c and 8a-b,  P4), thereby enhancing the boundary (Fig. 4e, 6a-c and 8a-b,  P2). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (the boundary)]
    PNG
    media_image1.png
    255
    490
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with s sets the illuminance value to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary for purpose of individually distribute the amount of light from each one of the four light source units is controlled independently as disclosed by Monchizuki (Paragraph [0081]).
Park in view of Monchizuki does not specify An obstacle of the driver’s vehicle, wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by an obstacle, and the low- brightness area is formed by the background of the obstacle. the boundary corresponds to an edge of the obstacle, and the illuminance setting unit performs one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low-brightness edge portion. 
Galbas discloses An obstacle (Fig. 1-2b, 190) of the driver’s vehicle (Fig. 1), wherein the high-brightness area (Fig. 2a-b, 210 and 220) is formed as a result of the light of the light source unit (Fig. 1, 180) being reflected by an obstacle (Fig. 1-2b, 190), and the low- brightness area (Fig. 2a-b, 210 and 220) is formed by the background of the obstacle (Fig. 1-2b, 190).the boundary corresponds to an edge of the obstacle (Fig. 1-2b, 190), and the illuminance setting unit (Fig. 1, 170 & Paragraph [0045]) performs one of a process of setting the illuminance value (Paragraph [0055]) so that a brightness of the high-brightness edge portion (Fig. 2b, 210) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is higher (Paragraph [0048] “The light waves are formed by successive subareas 210 of illumination pattern 190 having a higher brightness level”) than a brightness of a high-brightness inward area (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) in the high-brightness area more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the high-brightness edge portion (Fig. 2b, 210), and a process of setting (Fig. 1, 170 & Paragraph [0045]) the illuminance value (Paragraph [0055]) so that a brightness of the low-brightness edge portion (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is lower (Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) than a brightness of a low-brightness inward area (Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”) in the low-brightness area more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the low-brightness edge portion (Fig. 2b, 220).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the boundary corresponds to an edge of the obstacle, and the illuminance setting unit performs one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low-brightness edge portion. An obstacle of the driver’s vehicle, wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by an obstacle, and the low- brightness area is formed by the background of the obstacle for purpose of avoiding a risk of collision as disclosed by Galbas (Paragraph [0047]).
In regards to claim 4. Park in view of Monchizuki and further in view of Galbas discloses the vehicle lamp system according to claim 1, wherein the illuminance setting unit (Galbas: Fig. 1, 170 & Paragraph [0045]) sets the illuminance value so that a brightness (Galbas: Paragraph [0055])  of the high-brightness edge portion  (Galbas: Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”) is higher than a brightness of a high-brightness inward area (Galbas: Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) and that a brightness of the low-brightness edge portion  (Galbas: Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) is lower than a brightness of a low-brightness inward area (Galbas: Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”).
In regards to claim 5. Park in view of Monchizuki and further in view of Galbas discloses a controller for a vehicle lamp, comprising: 
a brightness analyzer (Fig. 2, 170) that detects (Fig. 2, 120) a brightness of each of a plurality of individual areas (Fig. 6, 610) arranged in front of the driver's vehicle (Fig. 2, 100)
an illuminance setting unit (Fig. 2, 170 & Paragraph [0071]) that defines an illuminance value of light to illuminate (Paragraph [0181]) each individual area (Fig. 6, 610), based on a detection result of the brightness analyzer (Paragraph [0181]); 
a light source controller (Fig. 2, 170 & Paragraph [0283) that controls a light source unit (Fig. 2, 160) capable of adjusting an illuminance of light to illuminate each individual area independently  (Paragraph [0197-198]), based on the illuminance value defined by the illuminance setting unit (Fig. 2, 170 & Paragraph [0071 & 0060-63]), 
wherein the illuminance setting unit (Fig. 2, 170 & Paragraph [0071]) detects a high-brightness area and a low-brightness area (Fig. 7-8, 700-810) adjacent to each other based on the detection result of the brightness analyzer (Fig. 2, 170) and 
wherein the illuminance setting unit (Fig. 2, 170 and 120 & Paragraph [0071]) detects a high-brightness area and a low-brightness area  (Fig. 7-8, 700-810) adjacent to each other, based on a detection result of the brightness analyzer (Fig. 2, 170), and 
wherein the illuminance setting unit (Fig. 2, 170 & Paragraph [0071]) detects a high-brightness area and a low-brightness area (Fig. 7-8, 700-810 & Paragraph [0046-47]) adjacent to each other based on the detection result of the brightness analyzer (Fig. 2, 170 & Paragraph [0146]) and 
Park does not specify sets the illuminance value to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary. 
Monchizuki discloses sets the illuminance value to increase a brightness (Paragraph [0081 & 0066]) difference between a high-brightness edge portion (Fig. 4e, 6a-c and 8a-b, P2) and a low-brightness edge portion (Fig. 4e, 6a-c and 8a-b,  P3) along a boundary (Fig. 4e, 6a-c and 8a-b,  P2) between the high-brightness area (Fig. 4e, 6a-c and 8a-b, P1 and P2) and the low-brightness area (Fig. 4e, 6a-c and 8a-b,  P4), thereby enhancing the boundary (Fig. 4e, 6a-c and 8a-b,  P2 & Paragraph [0062 & 0049]). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (the boundary)]
    PNG
    media_image1.png
    255
    490
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with sets the illuminance value to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary. for purpose of individually distribute the amount of light from each one of the four light source units is controlled independently as disclosed by Monchizuki (Paragraph [0081]).
Park in view of Monchizuki does not specify wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by a obstacle, and the low- brightness area is formed by the background of the obstacle. wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by an obstacle to driving of the driver's vehicle, and the low- brightness area is formed by the background of the obstacle, and the boundary corresponds to an edge of the obstacle, and the illuminance setting unit performs one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high - brightness inward area in the high- brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low- brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low- brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low- brightness edge portion. 
Galbas discloses wherein the high-brightness area (Fig. 2a-b, 210 and 220) is formed as a result of the light of the light source unit (Fig. 1, 180) being reflected by an obstacle (Fig. 1-2b, 190), and the low- brightness area (Fig. 2a-b, 210 and 220) is formed by the background of the obstacle (Fig. 1-2b, 190). wherein the high-brightness area is formed as a result of the light of the light source unit (Fig. 1, 170 and 190 & Paragraph [0045]) being reflected by an obstacle (Fig. 1-2b, 190) to driving of the driver's vehicle (Fig. 1), and the low- brightness area (Fig. 2b) is formed by the background of the obstacle (Fig. 1-2b, 190), and the boundary corresponds to an edge of the obstacle (Fig. 1-2b, 190), and the illuminance setting unit (Fig. 1, 170 & Paragraph [0045]) performs one of a process of setting the illuminance value (Paragraph [0055]) so that a brightness of the high-brightness edge portion (Fig. 2b, 210) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is higher (Paragraph [0048] “The light waves are formed by successive subareas 210 of illumination pattern 190 having a higher brightness level”) than a brightness of a high-brightness inward area (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) in the high- brightness area (Fig. 2b) more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the high-brightness edge portion (Fig. 2b, 210), and a process of setting (Fig. 1, 170 & Paragraph [0045]) the illuminance value (Paragraph [0055]) so that a brightness of the low- brightness edge portion (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is lower than a brightness of a low- brightness inward area (Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”) in the low-brightness area (Fig. 2b) more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the low- brightness edge portion (Fig. 2b, 220).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by a obstacle, and the low- brightness area is formed by the background of the obstacle. wherein the high-brightness area is formed as a result of the light of the light source unit being reflected by an obstacle to driving of the driver's vehicle, and the low- brightness area is formed by the background of the obstacle, and the boundary corresponds to an edge of the obstacle, and the illuminance setting unit performs one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high - brightness inward area in the high- brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low- brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low- brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low- brightness edge portion.  for purpose of avoiding a risk of collision as disclosed by Galbas (Paragraph [0047]).
In regards to claim 6. Park in view of Monchizuki and further in view of Galbas discloses a method of controlling a vehicle lamp, comprising 
detecting (Fig. 2, 120) a brightness of each of a plurality of individual areas (Fig. 6, 610) arranged in front of the driver's vehicle (Fig. 2, 100)
defining (Fig. 2, 170 & Paragraph [0071]) an illuminance value of light to illuminate (Paragraph [0181]) each individual area (Fig. 6, 610), based on a detection result of the brightness analyzer (Paragraph [0181]);
illuminating (Paragraph [0197-198]) each individual area with light based on the illuminance value defined (Fig. 2, 170 & Paragraph [0071 & 0060-63]), wherein 
in the defining (Fig. 2, 170 and 120 & Paragraph [0071]) of the illuminance value (Fig. 2, 170 & Paragraph [0071 & 0060-63]), a high- brightness area and a low-brightness area (Fig. 7-8, 700-810) adjacent to each other are detected based on a result of detecting the brightness (Fig. 2, 170 and 120), and 
Park does not specify the illuminance value is set to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary. 
Monchizuki discloses sets the illuminance value to increase a brightness (Paragraph [0081]) difference between a high-brightness edge portion (Fig. 4e, 6a-c and 8a-b, P2) and a low-brightness edge portion (Fig. 4e, 6a-c and 8a-b,  P3) along a boundary (Fig. 4e, 6a-c and 8a-b,  P2) between the high-brightness area (Fig. 4e, 6a-c and 8a-b, P1 and P2) and the low-brightness area (Fig. 4e, 6a-c and 8a-b,  P4), thereby enhancing the boundary (Fig. 4e, 6a-c and 8a-b,  P2 & Paragraph [0062 & 0049]). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (the boundary)]
    PNG
    media_image1.png
    255
    490
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with the illuminance value is set to increase a brightness difference between a high-brightness edge portion and a low-brightness edge portion along a boundary between the high-brightness area and the low-brightness area, thereby enhancing the boundary for purpose of individually distribute the amount of light from each one of the four light source units is controlled independently as disclosed by Monchizuki (Paragraph [0081]).
Park in view of Monchizuki does not specify wherein the high-brightness area is formed as a result of the light in said illuminating being reflected by an obstacle to driving of the driver’s vehicle, and the low- brightness area is formed by the background of the obstacle, and the boundary corresponds to an edge of the obstacle, and in the defining of the illuminance value, one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high-brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low-brightness’ edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low-brightness edge portion, is performed.
Galbas discloses wherein the high-brightness area (Fig. 2a-b, 210 and 220) is formed as a result of the light in said illuminating (Fig. 1, 180) being reflected by an obstacle (Fig. 1-2b, 190) to driving of the driver’s vehicle (Fig. 1, 100), and the low- brightness area (Fig. 2a-b, 210 and 220) is formed by the background of the obstacle (Fig. 1-2b, 190), and the boundary (Fig. 2a-b, 210) corresponds to an edge of the obstacle (Fig. 1-2b, 190), and in the defining of the illuminance value (Fig. 1, 170 & Paragraph [0045]), one of a process of setting the illuminance value (Paragraph [0055]) so that a brightness of the high-brightness edge portion (Fig. 2b, 210) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is higher (Paragraph [0048] “The light waves are formed by successive subareas 210 of illumination pattern 190 having a higher brightness level”)  than a brightness of a high-brightness inward area (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) in the high-brightness area (Fig. 2) more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the high-brightness edge portion (Fig. 2b, 210), and a process of setting (Fig. 1, 170 & Paragraph [0045]) the illuminance value (Paragraph [0055]) so that a brightness of the low-brightness’ edge portion (Fig. 2b, 220 & Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) adjacent to the edge of the obstacle (Fig. 1-2b, 190) is lower (Paragraph [0048] “subareas 220 of illumination pattern 190 having a lower brightness level”) than a brightness of a low-brightness inward area (Fig. 2, 210 & Paragraph [0048] “successive subareas 210 of illumination pattern 190 having a higher brightness level”) in the low-brightness area more distanced from the edge of the obstacle (Fig. 1-2b, 190) than the low-brightness edge portion (Fig. 2b, 220), is performed. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high- brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a brightness of the low-brightness edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area)]
    PNG
    media_image2.png
    343
    477
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with wherein the high-brightness area is formed as a result of the light in said illuminating being reflected by an obstacle to driving of the driver’s vehicle, and the low- brightness area is formed by the background of the obstacle, and the boundary corresponds to an edge of the obstacle, and in the defining of the illuminance value, one of a process of setting the illuminance value so that a brightness of the high-brightness edge portion adjacent to the edge of the obstacle is higher than a brightness of a high-brightness inward area in the high-brightness area more distanced from the edge of the obstacle than the high-brightness edge portion, and a process of setting the illuminance value so that a brightness of the low-brightness’ edge portion adjacent to the edge of the obstacle is lower than a brightness of a low-brightness inward area in the low-brightness area more distanced from the edge of the obstacle than the low-brightness edge portion, is performed for purpose of avoiding a risk of collision as disclosed by Galbas (Paragraph [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844